COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


PEOPLES TELEPHONE COMPANY, INC. and
 UNITED STATES FIRE INSURANCE COMPANY
                                            MEMORANDUM OPINION * BY
v.             Record No. 1483-95-1        JUDGE NELSON T. OVERTON
                                               JANUARY 30, 1996
RICHARD JOSEPH GARRITY, JR.


            FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
               William C. Walker (Donna White Kearney; Taylor &
               Walker, P.C.), for appellants.

               Richard Joseph Garrity, Jr., pro se.


        Peoples Telephone Company, employer, contends on appeal that

the Workers' Compensation Commission erred in awarding Richard

Garrity temporary total disability benefits.       Because we find

insufficient evidence in the record to support the commission's

finding that Garrity's injury arose out of his employment, we

reverse the commission.

        The claimant was a telephone repairer for the employer.       On

January 28, 1994, he was sitting at a standard office desk when

he had to bend over to pick up something that had fallen from his

desk.       Garrity could not remember what the item was, nor could he

recall whether he first felt pain upon bending over or after he

had grabbed the object.

        An injury is compensable when it arises out of and in the

        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
course of the employment of the claimant.        County of Chesterfield

v. Johnson, 237 Va. 180, 183, 376 S.E.2d 73, 74 (1989); see Code

§ 65.2-101.    An accident arises out of the employment when a

causal connection exists between the claimant's injury and the

conditions under which the employer requires the work to be

performed.     United Parcel Serv. v. Fetterman, 230 Va. 257, 258,

336 S.E.2d 892, 893 (1985).    The causative danger must be

peculiar to the work and incidental to the character of the

business.    If the injury stemmed from a hazard to which the

employee would have been equally exposed apart from the

employment, no compensation is warranted.        Id.

     Garrity injured his back while engaged in the type of normal

motion that he would perform in his daily life outside the work

environment.    The record from the deputy commissioner's hearing

demonstrates no unusual or awkward movement.       The risk of injury

was not heightened by the employment.

     Having found no credible evidence to support a finding that

Garrity's injury arose out of his employment, we reverse the

commission's award of benefits.
                                         Reversed and final judgment.




                                 - 2 -